
Exhibit 10.2

CONSOLIDATED AMENDED AND RESTATED GUARANTY
 
AND RATIFICATION AGREEMENT
 
THIS CONSOLIDATED AMENDED AND RESTATED GUARANTY AND RATIFICATION AGREEMENT (the
“Guaranty Agreement”) is made and entered into as of February _12_, 2015, by and
among [i] each of the SUBSIDIARY GUARANTORS identified as such on the signature
pages to this Agreement (referred to herein as “Guarantor” or “Guarantors”), for
the ratable benefit of [ii] the LENDERS as defined in that certain Credit
Agreement (“Original Credit Agreement”) dated as of December 2, 2010, as
modified by a letter agreement dated as of December 10, 2012, a Second Amendment
to Credit Agreement (“Second Amendment”) dated as of December 6, 2013, and a
Third Amendment to Credit Agreement dated as of the date hereof (“Third
Amendment”) (collectively, the “Credit Agreement”; certain capitalized terms
used in this Agreement have the meaning set forth for them in the Credit
Agreement unless expressly otherwise defined in this Agreement and are
incorporated by reference herein) entered into in each case among ALMOST FAMILY,
INC., a Delaware corporation (“Borrower”), JPMORGAN CHASE BANK, N.A., acting as
Administrative Agent (“Administrative Agent”) thereunder, and the Lenders party
thereto.
 
RECITALS
 
A. Each Guarantor is a direct or indirect subsidiary of the Borrower.
 
B. Pursuant to the Original Credit Agreement, certain of the Guarantors that are
parties to this Guaranty Agreement also were parties to a Guaranty Agreement
(“Original Guaranty Agreement”), Pledge of Equity Interests (“Original Pledge of
Equity Interests”), and Security Agreement (“Original Security Agreement”)
pursuant to which those Guarantors [i] guaranteed payment to the Lenders that
were parties to the Original Credit Agreement of the Obligations, [ii] together
with the Borrower, granted a security interest to Administrative Agent for the
benefit of those Lenders in all or substantially all personal property of those
Subsidiary Guarantors and, [iii] as applicable, and together with the Borrower,
pledged to the Administrative Agent for the ratable benefit of the Lenders a
security interest in the Equity Interest of the Subsidiary Guarantors owned by
them, respectively.
 
C. In conjunction with the execution and delivery of the Second Amendment and
the OMNI Acquisition referred to therein, certain of the Guarantors that are a
party to this Guaranty Agreement but were not parties to the Original Guaranty
Agreement, Original Security Agreement and Original Pledge of Equity Interest
(collectively, the “Original Ancillary Documents”) executed and delivered a
Guaranty Agreement (the “OMNI Acquisition Guaranty Agreement”), Security
Agreement (“OMNI Acquisition Security Agreement”), and, as applicable, Pledge of
Equity Interests (“OMNI Acquisition Pledge of Equity Interests”), each dated as
of December 6, 2013 (collectively, the “OMNI Acquisition Ancillary Documents”)
effecting, respectively, the guaranty of payment of the Obligations, pledge of
all or substantially all personal property as Collateral for the Obligations
and, as applicable, pledge of Equity Interest, as Collateral for the
Obligations.
 
 
 

--------------------------------------------------------------------------------

 
D. In conjunction with and as a condition to the modifications to the Loan
Documents effected by the Third Amendment, the Lenders have required and the
Guarantors have agreed to consolidate, and amend and restate as set forth herein
the provisions of the Original Guaranty Agreement and the Omni Acquisition
Guaranty Agreement, and to ratify the obligations of each under, as applicable,
the Original Security Agreement, Original Pledge of Equity Interests, OMNI
Acquisition Security Agreement and OMNI Acquisition Pledge of Equity Interests,
after giving effect to the transactions effected by the Third Amendment, all in
accordance with the provisions contained herein.
 
NOW THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged by the Guarantors, to satisfy as aforesaid one of the
requirements pursuant to the Third Amendment, and acknowledging that Lenders in
doing so are relying on this Guaranty Agreement, Guarantors, for themselves and
their respective successors (including, without limitation, by operation of law)
and assigns, hereby unconditionally and jointly and severally (together with any
other guarantor of all or any part of the Obligations hereinafter described,
whether or not such guarantor is a party to this Guaranty Agreement) guarantees
to Lenders, Administrative Agent, the Lead Arranger, and to each Affiliate of
the Lenders, the Administrative Agent and the Lead Arranger, and their
respective successors and assigns in each case, the prompt payment when due and
at all times thereafter of all of the Obligations; provided, however, anything
contained in this Guaranty Agreement to the contrary notwithstanding, [i] as
provided in the Credit Agreement, the Obligations guaranteed pursuant hereto do
not include Excluded Swap Obligations, and [ii] the maximum aggregate liability
of Guarantors hereunder shall not exceed $250,000,000.00 (the “Amount
Limitation”), plus interest and fees constituting part of the Obligations, and
fees, charges and costs of collecting the Obligations, including reasonable
attorneys’ and reasonable paralegal fees.
 
This Guaranty Agreement is a continuing guaranty and shall remain in full force
and effect so long as any of the Obligations have not been fully paid or
performed; provided, however, anything contained in this Guaranty Agreement to
the contrary notwithstanding, for purposes of KRS 371.065 this Guaranty
Agreement shall terminate on January 31, 2025, except that such termination
shall not affect the liability of Guarantors with respect to [a] Obligations
created or incurred prior to such date, or [b] extension or renewals of,
interest accruing on, or fees, costs or expenses, including reasonable
attorneys’ fees and reasonable paralegal fees, incurred with respect to, such
Obligations on or after such date.  The liability of Guarantors under this
Guaranty Agreement shall continue, notwithstanding the payment in full of the
Obligations, if any payments made on the Obligations are subsequently recovered
from Lenders under any federal, state or other bankruptcy, insolvency or similar
law. Lenders shall have the right of immediate recourse against the Guarantors
for full and immediate payment of the Obligations guaranteed at any time after
the Obligations, or any part thereof, have not been paid in full according to
the tenor and under the terms of the instruments governing such Obligations,
whether on demand, at fixed maturity, or maturity accelerated by reason of a
default (each reference in this Guaranty Agreement to rights and entitlements of
Lenders and actions or omissions of Lenders in connection with the enforcement
of this Guaranty Agreement shall be construed to include rights, entitlements,
acts and omissions of the Administrative Agent acting on behalf of the Lenders
pursuant to the Credit Agreement, whether or not expressly so indicated).
 
 
 

--------------------------------------------------------------------------------

 
This Guaranty Agreement is a guaranty of payment, not of collection, and
Guarantors therefore agree that Lenders shall not be obligated prior to or as a
condition to seeking recourse against or receiving payment from Guarantors, to
do any of the following (although Lenders may do so, in whole or in part, at
their sole option), all of which are hereby unconditionally waived by
Guarantors.
 
1. take any steps whatsoever to collect from the Borrower or to file a claim of
any kind against the Borrower; or
 
2. take any steps whatsoever to foreclose, realize on or deal in any manner with
the Collateral; or
 
3. in any other respect exercise any diligence whatever in collecting or
attempting to collect any of the Obligations by any means.
 
The liability of Guarantors for payment of the Obligations shall be absolute and
unconditional, and nothing whatever except actual full payment to the Lenders of
all the Obligations shall operate to discharge Guarantor’s
liability.  Accordingly, each Guarantor unconditionally and irrevocably waives
each and every defense which, under principles of guarantee or suretyship law,
would otherwise operate to impair or diminish the liability of
Guarantor.  Without limiting the generality of the foregoing, each Guarantor
agrees that none of the following shall diminish or impair the liability of
Guarantor in any respect (all of which may be done without notice to Guarantor
of any kind):
 
A. any extensions or renewals (regardless of the duration of such renewal term)
of any of the Obligations, or any modifications, indulgences, adjustments,
forbearances, waivers, compromises, settlements, or variations of, with regard
to, affecting or in connection with the interest rate, times of payment of
principal or interest, or any of the other terms of any of the Obligations or of
any agreement entered into with the Borrower, Guarantor or any other Person
liable or having granted Collateral for or otherwise having entered into an
agreement in connection with any part of the Obligations;
 
B. the voluntary or involuntary discharge or release of any of the Obligations,
or of any Person liable therefor, by reason of bankruptcy or insolvency laws or
otherwise;
 
C. the acceptance or release, with or without substitution, by Administrative
Agent of any Collateral or other guaranty, or Collateral for such other
guaranty, or any settlement, compromise or extension with respect to any
Collateral, other guaranty or Collateral security for such other guaranty;
 
D. the invalidity, illegality or unenforceability of all or any part of the
Obligations, or any document or agreement executed in connection with the
Obligations, for any reason whatsoever, including without limitation the fact
that (i) the act of creating the Obligations or any part thereof is or was ultra
vires, (ii) the officers or representatives executing the documents or otherwise
creating the Obligations acted in excess of their authority, (iii)  the Borrower
has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Obligations wholly or partially uncollectible,
(iv) the creation, performance or repayment of the Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Obligations or executed in connection with the Obligations, or given
to secure the repayment of the Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or (v) the documents or instruments pertaining to
the Obligations have been forged or otherwise are irregular or not genuine or
authentic;
 
 
 

--------------------------------------------------------------------------------

 
E. any full or partial release of the liability of the Borrower on the
Obligations or any part thereof, of any Guarantor or any guarantors now or
hereafter that are not parties to this Guaranty Agreement, or any other Person
now or hereafter liable, whether directly or indirectly, jointly, severally, or
jointly and severally, to pay, perform, guarantee or assure the payment of the
Obligations or any part thereof;
 
F. any surrender, exchange, deterioration, waste, loss or impairment (including
without limitation negligent, willful, unreasonable or unjustifiable impairment)
of any Collateral;
 
G. the fact that any Collateral or Lien contemplated or intended to be given,
created or granted as security for the repayment of the Obligations shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien;
 
H. the application or allocation by Lenders of payments, collections or credits
on any portion of the Obligations regardless of what portion of the Obligations
remains unpaid;
 
I. the creation of any new Obligations covered by this Guaranty Agreement or
renewal of any existing Obligations;
 
J. the extension of credit by Lenders to the Borrower in an aggregate amount
exceeding the Amount Limitation;
 
K. the making of a demand, or absence of demand, for payment of the Obligations
or giving, or failing to give, any notice of dishonor or protest or any other
notice;
 
L. the voluntary or involuntary subordination by any Lender of its claim(s) with
regard to the Obligations or any collateral security for the Obligations;
 
M. disclosure by any Lender or the failure of Lender to disclose to Guarantor
any information regarding the Borrower or any other guarantor of the
Obligations;
 
N. any change in the Borrower or the relationship of Guarantor to the Borrower
or any other guarantor of the Obligations; or
 
O. any lack of diligence by any Lender in collecting or attempting to collect
any of the Obligations or attempting to realize upon the value of any
Collateral.
 
 
 

--------------------------------------------------------------------------------

 
Each Guarantor unconditionally waives:
 
A. any acceptance or notice of acceptance of this Guaranty Agreement;
 
B. any set-offs or counterclaims against any Lender which would impair Lender’s
rights against Guarantors hereunder;
 
C. any and all rights of subrogation, reimbursement, indemnity, contribution,
recourse or other recovery against the Borrower to the extent any of the same
would impair Lender’s rights against the Borrower or the Collateral; and
 
D. to the maximum extent permitted by law, any notice to which Guarantor may be
otherwise entitled at law or in equity.
 
Each Guarantor confirms to Lender that Guarantor independently and without any
reliance upon any advice or information from Lender in determining whether to
enter into this Guaranty has investigated the operations, business and finances
of the Borrower to Guarantor’s satisfaction and has adequate means of assessing
those factors in the future, and acknowledges and agrees that Lender shall have
no duty or obligation to advise Guarantor or supply Guarantor with any
information whatsoever concerning the present or future financial condition or
business or affairs of the Borrower.
 
Each Guarantor agrees that in the event of any bankruptcy, reorganization,
winding up, or similar proceedings with respect to the Borrower, no limitation
on the liability of the Borrower on any of the Obligations that may now or
hereafter be imposed by any federal, state or other statute, law, regulation or
judicial or administrative determination applicable to such proceedings shall in
any way limit the obligation hereunder of the Guarantor, which obligation is
co-extensive with the liability of the Borrower as set forth in the Obligations
without regard to any such limitation.  In the event any payment by the Borrower
to Lender is held to constitute a preference under the bankruptcy laws, or for
any other reason any Lender is required to refund such payment or pay the amount
thereof to any other party, such payment by Lender to the Borrower shall not
constitute a release of Guarantor from any liability hereunder but Guarantor
agrees to pay such amount to Lender upon demand.
 
It is the intention of each Guarantor and Lenders that the amount of the
Obligations guaranteed by Guarantor pursuant to this Guaranty Agreement shall
not be in excess of the maximum amount permitted by fraudulent conveyance,
fraudulent transfer or similar laws applicable to the Guarantor.  Accordingly,
notwithstanding anything to the contrary contained in this Guaranty Agreement or
any other agreement or instrument now or hereafter executed in connection with
any of the Obligations, the amount of the Obligations guaranteed by each
Guarantor by this Guaranty Agreement shall be limited to such amount which after
giving effect thereto [i] would not render Guarantor insolvent, [ii] would not
result in the fair salable value of the assets of Guarantor being less than the
amount required to pay Guarantor’s debts and other liabilities (including
contingent liabilities) as they mature, or [iii] leave Guarantor with
unreasonably small capital to carry out Guarantor’s business as now conducted
and as proposed to be conducted, including Guarantor’s capital needs, as such
concepts described in [i], [ii] and [iii] of this paragraph are determined under
applicable law, if the obligations of Guarantor hereunder would otherwise be set
aside, terminated, discharged, annulled or voided for such reason by a court of
competent jurisdiction in a proceeding actually pending before such court.  For
purposes of this paragraph, the term “applicable law” means as to each Guarantor
each statute, law, ordinance, regulation, order, judgment, injunction or decree
of the United States or any state or commonwealth, any municipality, any foreign
country, or any territory, possession or tribunal applicable to Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
Each Guarantor represents and warrants to Lender that:
 
A. The execution, delivery and performance by Guarantor of this Guaranty
Agreement [i] is authorized by all documents, agreements, and stipulations
limiting the activities of Guarantor, [ii] does not require approval of any
Governmental Authority, [iii] will not violate any provision of law, any order
of any court or any Governmental Authority, or any indenture, agreement, or
other instrument to which Guarantor is a party or by which Guarantor or any of
Guarantor’s property is bound, [iv] will not be in conflict with, result in a
breach of or constitute (with or without due notice and/or lapse of time) a
default under any such indenture, agreement or other instrument, and [v] will
not result in the creation or imposition of any Lien, charge or encumbrance of
any nature whatsoever upon any of Guarantor’s property or assets.  This Guaranty
Agreement constitutes the legal, valid and binding obligation of Guarantor,
enforceable in accordance with its terms.
 
B. Except as otherwise may be disclosed pursuant to the Credit Agreement, there
is no action, suit or proceeding pending, or to the knowledge of Guarantor
threatened, against or affecting Guarantor or involving the validity or
enforceability of this Guaranty, including before or by any Governmental
Authority, and Guarantor is not in default with respect to any order, writ,
judgment, decree or demand of any court or other Governmental Authority.
 
C. Neither this Guaranty nor any certificate or other document furnished to
Lender by or on behalf of Guarantor pursuant to any of the Obligations contains
or will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained herein
and therein not misleading.  Except as otherwise may be disclosed pursuant to
the Credit Agreement, there are no facts known to Guarantor that, individually
or in the aggregate, materially adversely affect or involve any substantial
possibility of materially adversely affecting Guarantor’s business condition or
affairs, properties or assets considered as an entirety.
 
The liability of each Guarantor as to the Obligations guaranteed hereby shall be
joint and several with any and each other Subsidiary Guarantor of all or any
portion of the Obligations, each Guarantor acknowledging that it is a Subsidiary
Guarantor as defined in the Credit Agreement.
 
This Guaranty Agreement shall inure to the benefit of Administrative Agent and
Lenders and their respective successors and assigns, including each and every
holder or owner of any of the Obligations guaranteed hereby and this Guaranty
Agreement shall be deemed a separate contract with each such holder and owner.
 
No amendment, modification or waiver of this Guaranty Agreement shall be deemed
to be made by any Lender unless in a writing signed by the Administrative Agent,
and any such amendment, modification or waiver shall be strictly construed.  No
waiver by Administrative Agent shall be construed or deemed to be a waiver of
any other provision or condition of this Guaranty Agreement or a waiver of a
subsequent breach of the same provision or condition.
 
 
 

--------------------------------------------------------------------------------

 
Without limitation of the other Obligations, each Guarantor shall be liable for
and shall pay to Administrative Agent and Lenders all expenses, costs and
charges, of any nature whatsoever, including, without limitation, reasonable
attorneys’ fees and reasonable paralegal fees, incurred by Lender in enforcing
or seeking to enforce any of the rights of Administrative Agent and Lenders
under this Guaranty Agreement or collecting or seeking to collect any amounts
payable under this Guaranty Agreement.
 
The invalidity or unenforceability of any one or more provisions of this
Guaranty Agreement shall not impair the validity and enforceability of any of
the other provisions of this Guaranty Agreement.
 
Each Guarantor irrevocably designates Borrower as the agent for Guarantor for
the purpose of receiving any notices from Administrative Agent or any Lender
pursuant to this Guaranty Agreement and agrees that notices given by
Administrative Agent or any Lender to the Borrower shall be effective as notice
to Guarantor if given in a manner stipulated by the Credit Agreement.
 
This Guaranty Agreement was negotiated in the Commonwealth of Kentucky and
delivered by Guarantors and accepted by Administrative Agent for the benefit of
Lenders in the Commonwealth of Kentucky, and proceeds of the Obligations have
been and/or will be disbursed from the Commonwealth of Kentucky, which state
each Guarantor and Administrative Agent and Lenders agree has a substantial
relationship to Guarantors and Administrative Agent and Lenders and to the
underlying transaction in connection with which this Guaranty Agreement is
delivered.  This Guaranty Agreement, including matters of construction, validity
and performance, and the obligations arising hereunder, shall be construed in
accordance with and otherwise governed in all respects by the laws of the
Commonwealth of Kentucky applicable to contracts made and performed in such
state and any applicable law of the United States of America, and no defense
given or allowed by the laws of any other state or country shall be interposed
in any action hereon unless such defense is also given or allowed by the laws of
the Commonwealth of Kentucky.
 
This Guaranty Agreement supplements and is in addition to any other guaranties
given by any Guarantor and any other Persons, respectively, of the Obligations,
and shall not be deemed to be in substitution for nor otherwise impair in any
manner the enforceability of such other guaranties against Guarantor or any such
other Person.
 
Each Guarantor acknowledges that the successful operation and condition of each
of the Obligors is dependent on the continued successful performance of the
functions of the group of the Obligors as a whole and the successful operation
of each of the Obligors is dependent on the successful performance and operation
of each other Obligor.  Each Obligor expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (a) successful
operations of each of the other Obligors and (b) the credit extended by the
Lenders to the Borrower pursuant to the Credit Agreement, both in their separate
capacities and as members of the group of companies.  Each Guarantor has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Guarantor is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Guarantor, and is in its best interest.
 
 
 

--------------------------------------------------------------------------------

 
No Guarantor hereunder shall be deemed to be a guarantor of any Swap Obligations
if such Guarantor is not a Qualified ECP Guarantor.
 
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guarantee in respect of a Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this paragraph for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this paragraph or otherwise
under this Guaranty Agreement  voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  Except as otherwise provided herein, the obligations of each Qualified
ECP Guarantor under this paragraph shall remain in full force and effect until
the termination of all Swap Obligations.  Each Qualified ECP Guarantor intends
that this paragraph constitute, and this paragraph shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
Each Guarantor ratifies all of its obligations under and agreements set forth in
the Original Ancillary Documents and OMNI Acquisition Ancillary Documents to
which it is a party, including after giving effect to the transactions
contemplated by the Third Amendment and the consolidation of the Original
Guaranty Agreement and OMNI Acquisition Guaranty Agreement into this Guaranty
Agreement, and represents, warrants and agrees that it has no offsets, defenses
or counterclaims to or under any of them.
 
This Guaranty Agreement consolidates, amends and restates, as aforesaid, the
Original Guaranty Agreement and the OMNI Acquisition Guaranty Agreement, and
Administrative Agent by its acceptance of this Guaranty Agreement acknowledges
the same to be terminated.
 
Each Guarantor hereby irrevocably consents to the jurisdiction of any state or
federal court located within the County of Jefferson, Commonwealth of Kentucky
in connection with any action or proceeding pertaining to this Guaranty
Agreement or the Obligations, and irrevocably agrees that, subject to
Administrative Agent’s sole and absolute election, any actions relating to the
Obligations shall be litigated in such courts, and each Guarantor waives any
objection that Guarantor may have based on improper venue or forum non
conveniens to the conduct of any proceeding in any such court.  Nothing
contained in this paragraph shall affect the right of Administrative Agent to
bring any action or proceeding against Guarantor or Guarantor’s property in the
courts of any other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
THE ADMINISTRATIVE AGENT, LENDERS AND GUARANTORS ACKNOWLEDGE THAT THE TIME AND
EXPENSE REQUIRED FOR TRIAL BY JURY EXCEED THE TIME AND EXPENSE REQUIRED FOR A
BENCH TRIAL AND HEREBY KNOWINGLY, VOLUNTARILY, UNCONDITIONALLY AND IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AFTER HAVING CONSULTED OR
HAVING HAD AMPLE OPPORTUNITY TO CONSULT THEIR RESPECTIVE LEGAL COUNSEL
CONCERNING THE CONSEQUENCES OF SUCH WAIVER, TRIAL BY JURY IN ANY ACTION OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) BROUGHT TO ENFORCE OR
DEFEND AGAINST COLLECTION OF OR OTHERWISE IN CONNECTION WITH THIS GUARANTY
AGREEMENT OR THE OTHER LOAN DOCUMENTS.
 
<Signature Pages Follow>
 

 
 

--------------------------------------------------------------------------------

 
<Signature Page to Consolidated Amended and Restated Guaranty and Ratification
Agreement>


 



IN TESTIMONY WHEREOF, witness the signature of Guarantors effective as of the
date first above set forth.
 


 
“Guarantors”
 
1
ADULT DAY CARE OF AMERICA, INC. , a Delaware corporation
2
AFAM MERGER, INC., a Delaware corporation
3
CAMBRIDGE HOME HEALTH CARE, INC., an Ohio corporation
4
CAMBRIDGE HOME HEALTH CARE, INC./PRIVATE, an Ohio corporation
5
CAMBRIDGE HOME HEALTH CARE HOLDINGS, INC., a Delaware corporation
6
CARETENDERS OF CLEVELAND, INC., a Kentucky corporation
7
CARETENDERS OF COLUMBUS, INC., a Kentucky corporation
8
CARETENDERS VISITING SERVICES EMPLOYMENT COMPANY, INC., a Kentucky corporation
9
NATIONAL HEALTH INDUSTRIES, INC., a Kentucky corporation
10
OMNI HOME HEALTH HOLDINGS, INC., a Delaware corporation
11
PATIENT CARE MEDICAL SERVICES, INC., a New Jersey corporation
12
PATIENT CARE NEW JERSEY, INC., a Delaware corporation

 
 
 
 

--------------------------------------------------------------------------------

 
13
PATIENT CARE PENNSYLVANIA, INC., a Delaware corporation
14
PATIENT CARE, INC., a Delaware corporation
15
PRIORITY CARE, INC., a Connecticut corporation
16
SUNCREST HEALTHCARE, INC., a Georgia corporation
17
SUNCREST HOME HEALTH OF AL, INC., an Alabama corporation
18
SUNCREST HOME HEALTH OF CLAIBORNE COUNTY, INC., a Tennessee corporation
19
SUNCREST HOME HEALTH OF GEORGIA, INC., a Georgia corporation
20
SUNCREST HOME HEALTH OF MANCHESTER, INC., a Tennessee corporation
21
SUNCREST HOME HEALTH OF NASHVILLE, INC., a Tennessee corporation
22
SUNCREST HOME HEALTH OF SOUTH GA, INC., a Georgia corporation
23
SUNCREST LBL HOLDINGS, INC., a Tennessee corporation
24
SUNCREST TELEHEALTH SERVICES, INC., a Tennessee corporation
25
TENNESSEE NURSING SERVICES OF MORRISTOWN, INC., a Tennessee corporation
26
AFAM ACQUISITION, LLC, a Kentucky limited liability company

 
 
 
 

--------------------------------------------------------------------------------

 
27
AFAM ACQUISITION OHIO, LLC, a Kentucky limited liability company
28
ALMOST FAMILY ACO SERVICES OF KENTUCKY, LLC, a Kentucky limited liability
company
29
ALMOST FAMILY ACO SERVICES OF SOUTH FLORIDA, LLC, a Florida limited liability
company
30
ALMOST FAMILY ACO SERVICES OF TENNESSEE, LLC, a Tennessee limited liability
company
31
ALMOST FAMILY PC OF FT. LAUDERDALE, LLC, a Florida limited liability company
32
ALMOST FAMILY PC OF KENTUCKY, LLC, a Kentucky limited liability company
33
ALMOST FAMILY PC OF SW FLORIDA, LLC, a Florida limited liability company
34
ALMOST FAMILY PC OF WEST PALM, LLC, a Florida limited liability company
35
BGR ACQUISITION, LLC, a Florida limited liability company
36
CARETENDERS MOBILE MEDICAL SERVICES, LLC, an Ohio limited liability company
37
CARETENDERS OF JACKSONVILLE, LLC, a Florida limited liability company
38
CARETENDERS VISITING SERVICES OF  DISTRICT 6, LLC, a Kentucky limited liability
company
39
CARETENDERS VISITING SERVICES OF  DISTRICT 7, LLC, a Kentucky limited liability
company

 
 
 

--------------------------------------------------------------------------------

 
 
40
CARETENDERS VISITING SERVICES OF  GAINESVILLE, LLC, a Florida limited liability
company
41
CARETENDERS VISITING SERVICES OF  HERNANDO COUNTY, LLC, a Florida limited
liability company
42
CARETENDERS VISITING SERVICES OF  KENTUCKIANA, LLC, a Kentucky limited liability
company
43
CARETENDERS VISITING SERVICES OF COLUMBUS, LLC, a Ohio limited liability company
44
CARETENDERS VISITING SERVICES OF OCALA,  LLC, a Florida limited liability
company
45
CARETENDERS VISITING SERVICES OF ORLANDO, LLC, a Kentucky limited liability
company
46
CARETENDERS VISITING SERVICES OF PINELLAS COUNTY, LLC, a Florida limited
liability company
47
CARETENDERS VISITING SERVICES OF SOUTHERN  ILLINOIS, LLC, an Illinois limited
liability company
48
CARETENDERS VISITING SERVICES OF ST. AUGUSTINE, LLC, a Florida limited liability
company
49
CARETENDERS VISITING SERVICES OF ST. LOUIS, LLC, a Missouri limited liability
company
50
CARETENDERS VNA OF OHIO, LLC, an Ohio limited liability company

 
 
 
 

--------------------------------------------------------------------------------

 
51
CARETENDERS VS OF BOSTON, LLC, a Massachusetts limited liability company
52
CARETENDERS VS OF CENTRAL KY, LLC, a Kentucky limited liability company
53
CARETENDERS VS OF LINCOLN TRAIL, LLC, a Kentucky limited liability company
54
CARETENDERS VS OF LOUISVILLE, LLC, a Kentucky limited liability company
55
CARETENDERS VS OF NORTHERN KY, LLC, a Kentucky limited liability company
56
CARETENDERS VS OF OHIO, LLC, an Ohio limited liability company
57
CARETENDERS VS OF SE OHIO, LLC, an Ohio limited liability company
58
CARETENDERS VS OF WESTERN KY, LLC, a Kentucky limited liability company
59
HOME HEALTH AGENCY- BROWARD, LLC, a Florida limited liability company
60
HOME HEALTH AGENCY-CENTRAL PENNSYLVANIA, LLC, a Florida limited liability
company
61
HOME HEALTH AGENCY-COLLIER, LLC, a Florida limited liability company
62
HOME HEALTH AGENCY-HILLSBOROUGH, LLC, a Florida limited liability company
63
HOME HEALTH AGENCY-ILLINOIS, LLC, a Florida limited liability company

 
 
 

--------------------------------------------------------------------------------

 
 
64
HOME HEALTH AGENCY-INDIANA, LLC, a Florida limited liability company
65
HOME HEALTH AGENCY-PALM BEACHES, LLC, a Florida limited liability company
66
HOME HEALTH AGENCY-PENNSYLVANIA, LLC, a Florida limited liability company
67
HOME HEALTH AGENCY-PHILADELPHIA, LLC, a Florida limited liability company
68
HOME HEALTH AGENCY-PINELLAS, LLC, a Florida limited liability company
69
IMPERIUM HEALTH MANAGEMENT, LLC, a Kentucky limited liability company
70
IN HOMECARE NETWORK CENTRAL, LLC, an Indiana limited liability company
71
IN HOMECARE NETWORK NORTH, LLC, an Indiana limited liability company
72
MEDERI CARETENDERS VS OF  SE FL, LLC, a Florida limited liability company
73
MEDERI CARETENDERS VS OF BROWARD, LLC, a Florida limited liability company
74
MEDERI CARETENDERS VS OF SW FL, LLC, a Florida limited liability company
75
MEDERI CARETENDERS VS OF TAMPA, LLC, a Florida limited liability company

 
 
 
 

--------------------------------------------------------------------------------

 
76
OMNI HOME HEALTH SERVICES, LLC, a Delaware limited liability company
77
OMNI HOME HEALTH-DISTRICT 1, LLC, a Florida limited liability company
78
OMNI HOME HEALTH-DISTRICT 2, LLC, a Florida limited liability company
79
OMNI HOME HEALTH-DISTRICT 4, LLC, a Florida limited liability company
80
OMNI HOME HEALTH-HERNANDO, LLC, a Florida limited liability company
81
OMNI HOME HEALTH-JACKSONVILLE, LLC, a Florida limited liability company
82
PATIENT CARE CONNECTICUT, LLC, a Connecticut limited liability company
83
PRINCETON HOME HEALTH, LLC, an Alabama limited liability company
84
SUNCREST COMPANION SERVICES, LLC, a Tennessee limited liability company
85
SUNCREST HEALTHCARE OF EAST TENNESSEE, LLC, a Tennessee limited liability
company
86
SUNCREST HEALTHCARE OF MIDDLE TN, LLC, a Tennessee limited liability company
87
SUNCREST HEALTHCARE OF WEST TENNESSEE, LLC, a Tennessee limited liability
company

 
 
 

--------------------------------------------------------------------------------

 
 
88
SUNCREST HOME HEALTH OF TAMPA, LLC, a Florida limited liability company
89
SUNCREST HOME HEALTH-SOUTHSIDE, LLC, a Georgia limited liability company
90
SUNCREST OUTPATIENT REHAB SERVICES OF TN, LLC, a Tennessee limited liability
company
91
SUNCREST OUTPATIENT REHAB SERVICES, LLC, an Alabama limited liability company




             
 
By:
/s/ C. Steven Guenthner       C. Steven Guenthner, as President, Principal
Officer, Secretary &       Treasurer of each Subsidiary Guarantor designated as
numbers 1-91 above          



 

 
 

--------------------------------------------------------------------------------

 
<Signature Page to Consolidated Amended and Restated Guaranty and Ratification
Agreement>


 





 
Accepted on behalf of Lenders by Administrative Agent

  JPMORGAN CHASE BANK, N.A.          
 
By:
/s/ James Duffy Baker Jr.       James Duffy Baker Jr.       Authorized Officer  
       





 

 
 

--------------------------------------------------------------------------------

 
